Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

This Executive Agreement (the “Agreement”) is made and entered into effective as
of March 19, 2014 (the “Effective Date”), by and between James Sapirstein (the
“Executive”) and ContraVir Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).

 

R E C I T A L S

 

A.                                    WHEREAS, the Company wishes to retain
Executive as its Chief Executive Officer; and

 

B.                                    WHEREAS, in order to provide Executive
with the financial security and sufficient encouragement to become retained by
the Company, the Board of Directors of the Company (the “Board”) believes that
it is in the best interests of the Company to provide Executive with certain
engagement terms and severance benefits as set forth herein.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the engagement of
Executive by the Company, the parties agree as follows:

 

1.         Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:

 

(a)                                 “Cause” shall mean any of the following:
(i) the commission of an act of fraud, embezzlement or material dishonesty which
is intended to result in substantial personal enrichment of Executive in
connection with Executive’s engagement with the Company; (ii) Executive’s
conviction of, or plea of nolo contendere, to a crime constituting a felony
(other than traffic-related offenses); (iii) Executive’s willful misconduct that
is materially injurious to the Company; (iv) a material breach of Executive’s
proprietary information agreement that is materially injurious to the Company;
or (v) Executive’s (1) material failure to perform his duties as an officer of
the Company, and (2) failure to “cure” any such failure within thirty (30) days
after receipt of written notice from the Company delineating the specific acts
that constituted such material failure and the specific actions necessary, if
any, to “cure” such failure.

 

(b)                                 “Change of Control” shall mean the
occurrence of any of the following events:

 

(i)                                     the date on which any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) obtains “beneficial ownership” (as defined in
Rule 13d-3 of the Exchange Act) or a pecuniary interest in fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding
securities (“Voting Stock”);

 

(ii)                                  the consummation of a merger,
consolidation, reorganization, or similar transaction involving the Company,
other than a transaction: (1) in which substantially all

 

--------------------------------------------------------------------------------


 

of the holders of the Voting Stock immediately prior to such transaction hold or
receive directly or indirectly fifty percent (50%) or more of the voting stock
of the resulting entity or a parent company thereof, in substantially the same
proportions as their ownership of the Company immediately prior to the
transaction; or (2) in which the holders of the Company’s capital stock
immediately before such transaction will, immediately after such transaction,
hold as a group on a fully diluted basis the ability to elect at least a
majority of the authorized directors of the surviving entity (or a parent
company); or

 

(iii)          there is consummated a sale, lease, license or disposition of all
or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, fifty percent (50%) or more of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or disposition.

 

(c)                                  “Disability” means a physical or mental
disability, which prevents Executive from performing Executive’s duties under
this Agreement for a period of at least 120 consecutive days in any twelve month
period or 150 non consecutive days in any twelve month period.

 

(d)                                 “Good Reason” shall mean without Executive’s
express written consent any of the following: (i) a significant reduction of
Executive’s duties, position or responsibilities relative to Executive’s duties,
position or responsibilities in effect immediately prior to such reduction, or
the removal of Executive from such position, duties or responsibilities; (ii) a
reduction of Executive’s compensation as in effect immediately prior to such
reduction; (iii) the relocation of Executive to a facility or a location more
than twenty-five (25) miles from the Company’s then current principal location;
(iv) a material breach by the Company of this Agreement or any other agreement
with Executive that is not corrected within fifteen (15) days after written
notice from Executive (or such earlier date that the Company has notice of such
material breach); or (v) the failure of the Company to obtain the written
assumption of this Agreement by any successor contemplated in Section 11 below.

 

2.                          Duties and Scope of Position. During the Engagement
Term (as defined below), Executive will serve as Chief Executive Officer of the
Company, reporting to the Board of Directors, and assuming and discharging such
responsibilities as are commensurate with Executive’s position. During the
Engagement Term, Executive will provide services in a manner that will
faithfully and diligently further the business of the Company and will devote a
substantial portion of Executive’s business time, attention and energy thereto.
Notwithstanding the foregoing, nothing in this Agreement shall restrict
Executive from managing his investments, other business affairs and other
matters or serving on civic or charitable boards or committees, provided that no
such activities unduly interfere with the performance of his obligations under
this Agreement, provided that Executive shall honor the non competition and non
solicitation terms as per Section 14 below. During the Engagement Term,
Executive agrees to disclose to the Company those other companies of which he is
a member of the Board of Directors, an executive officer, or a consultant.

 

2

--------------------------------------------------------------------------------


 

3.                          Term. The term of Executive’s engagement under this
Agreement shall commence as of the date above (the “Effective Date”) and shall
continue for a period of three (3) years, unless earlier terminated in
accordance with Section 8 hereof. The term of Executive’s engagement shall be
automatically renewed for successive one (1) year periods until the Executive or
the Company delivers to the other party a written notice of their intent not to
renew the “Engagement Term,” such written notice to be delivered at least sixty
(60) days prior to the expiration of the then-effective “Engagement Term as that
term is defined below. The period commencing as of the Effective Date and ending
three (3) years from the Effective Date or such later date to which the term of
Executive’s engagement under the Agreement shall have been extended is referred
to herein as the “ Engagement Term ” and the end of the Engagement Term is
referred to herein as the “Expiration Date.”

 

4.                          Base Compensation. The Company shall pay to
Executive a base compensation (the “Base Compensation”) of $350,000 per year
(prorated for any partial year), payable in equal bimonthly installments. In
addition, each year during the term of this Agreement, Executive shall be
reviewed for purposes of determining the appropriateness of increasing his Base
Compensation hereunder. For purposes of the Agreement, the term “Base
Compensation” as of any point in time shall refer to the Base Compensation as
adjusted pursuant to this Section 4.

 

5.                          Target Bonus. In addition to his Base Compensation,
Executive shall be given the opportunity to earn an annual bonus (the “Bonus”)
of up to 50% of Base Compensation. The Bonus shall be earned by Executive upon
the Company’s achievement of performance milestones for a fiscal year (in each
case, the “Target Year”) to be mutually agreed upon by the Executive and the
Board or its compensation committee. Such performance milestones shall be
established by the last day of the first month of the Target Year. The Bonus
shall be paid by the fifteenth day of the second month of the fiscal year
immediately following the Target Year. In the event Executive is retained by the
Company for less than the full Target Year for which a Bonus is earned pursuant
to this Section 5, Executive shall be entitled to receive a pro-rated Bonus for
such Target Year based on the number of days Executive was retained by the
Company during such Target Year divided by 365. The determinations of the Board
or its compensation committee with respect to Bonuses will be final and binding.

 

6.                          Stock Option Grant. 1,000,000 qualified stock
options (the “Initial Options”) shall be granted to Executive under SEC rule 701
and pursuant to the Company’s stock option plan upon commencement of the
Engagement Term. Such options will have an exercise price equal to fair market
value per share on the date of grant and will vest annually in equal amounts
over a period of four (4) years, with 250,000 shares vesting on each one-year
anniversary of the date of grant. The option agreement will include (i) a Change
of Control provision whereby as of immediately prior to a Change of Control of
the Company, all of the stock options will vest and become fully exercisable and
(ii) a termination provision whereby in the event Executive’s engagement is
terminated voluntarily or for Cause by the Company, the unvested stock options
will expire forthwith but (iii) if such engagement is terminated for any other
reason (except death or Disability), the options may not be exercised at any
time later than six (6) months after such termination of Executive’s engagement.
If Executive’s engagement is terminated by death or Disability, the options may
be exercised within a period of one (1) year after such termination.

 

3

--------------------------------------------------------------------------------


 

7.                                      Realization
Bonus.                                         In addition to the Bonus payable
under Section 5 hereof, Executive shall be entitled to the following bonus
event:

 

(a)                                 In the event that prior to the Expiration
Date, for a period of 90 consecutive trading days, the market price of the
Company’s common stock is $6.25 per share (as adjusted for stock dividends,
stock splits, recapitalizations and the like) or more and the value of the
Company’s common stock daily trading volume is $625,000 or more, the Company
shall pay or issue Executive a bonus in an amount of $2,000,000, which shall be
payable by the Company in either cash or SEC registered common stock, or a
combination thereof, as mutually agreed upon between Executive and the Company.
Any stock portion of such Realization Bonus may be deferred at Executive’s
discretion.

 

8.                                      Benefits.  Executive shall participate
in all employee welfare and benefit plans and shall receive such other fringe
benefits as the Company offers to its senior executives and directors.  Until
such time that the Company implements an employee health insurance plan, the
Company agrees to reimburse Executive for all COBRA payments he makes to
maintain health insurance coverage for himself and his family.

 

9.                                      Termination.

 

(a)                                 Termination by the Company. Subject to the
obligations of the Company set forth in Section 9, the Company may terminate
Executive’s engagement at any time and for any reason (or no reason), and with
or without Cause, and without prejudice to any other right or remedy to which
the Company or Executive may be entitled at law or in equity or under this
Agreement. Notwithstanding the foregoing, in the event the Company desires to
terminate the Executive’s engagement without Cause, the Company shall give the
Executive not less than sixty (60) days advance written notice. Executive’s
engagement shall terminate automatically in the event of his death.

 

(b)                                 Termination by Executive. Executive may
voluntarily terminate the Engagement Term upon sixty (60) days’ prior written
notice for any reason or no reason.  Executive may terminate the engagement for
Good Reason without notice.

 

(c)                                  Termination for Death or Disability.
Subject to the obligations of the Company set forth in Section 9, Executive’s
engagement shall terminate automatically upon his death. Subject to the
obligations of the Company set forth in Section 9, in the event Executive is
unable to perform his duties as a result of Disability during the Engagement
Term, the Company shall have the right to terminate the engagement of Executive
by providing written notice of the effective date of such termination.

 

10.                               Payments Upon Termination of Engagement.

 

(a)                                 Termination for Cause, Death or Disability
or Termination by Executive. In the event that Executive’s engagement hereunder
is terminated during the Engagement Term by the Company for Cause pursuant to
Section 9(a), as a result of Executive’s death or Disability pursuant to
Section 9(c), or voluntarily by Executive, the Company shall compensate
Executive (or in the case of death, Executive’s estate) as follows: on the date
of termination the Company shall pay to the Executive, if the Executive
instructs the Company in writing, a lump sum amount

 

4

--------------------------------------------------------------------------------


 

equal to (i) any portion of unpaid Base Compensation then due for periods prior
to the effective date of termination; (ii) any Bonus and/or Realization Bonus
earned and not yet paid through the date of termination; and (iii) within 2-1/2
months following submission of proper expense reports by Executive or
Executive’s estate, all expenses reasonably and necessarily incurred by
Executive in connection with the business of the Company prior to the date of
termination.

 

(b)                                 Termination by Company Without Cause or by
Executive For Good Reason. In the event that Executive’s engagement is
terminated during the Engagement Term by the Company without Cause pursuant to
Section 9(a) or by Executive for Good Reason pursuant to Section 9(b), the
Company shall compensate Executive as follows after the Executive has been
employed by the Company for six (6) continuous months, as follows :

 

(i)            on the date of termination, the Company shall pay to the
Executive, if the Executive instructs the Company in writing, a lump sum amount
equal to (A) any portion of unpaid Base Compensation then due for periods prior
to the effective date of termination; (B) any Bonus and/or Realization Bonus
earned and not yet paid through the date of termination; and (C) within 2-1/2
months following submission of proper expense reports by Executive, all expenses
reasonably and necessarily incurred by Executive in connection with the business
of the Company prior to the date of termination; and, provided that Executive
executes a written release, substantially in the form attached hereto as
Exhibit “B”, of any and all claims against the Company and all related parties
with respect to all matters arising out of Executive’s engagement by the
Company, the Company shall pay to the Executive the Base Compensation and
reimburse Executive’s payment of COBRA premiums for twelve (12) months from the
date of termination. In the event Executive’s engagement is terminated without
Cause or for Good Reason and a Change of Control of the Company occurs within
six (6) months of such termination, Executive also shall be entitled to the
severance benefits set forth under Section 10(c).

 

(c)                                  Termination in the Context of a Change of
Control. Notwithstanding anything in Section 10(a) or 10(b) to the contrary, in
the event of Executive’s termination of engagement with the Company after six
(6) months of continuous employment either (i) by the Company without Cause or
Executive for Good Reason at any time within six (6) months prior to the
consummation of a Change of Control if, prior to or as of such termination, a
Change of Control transaction was Pending (as defined in Section 9(d) below) at
any time during such six (6)-month period, (ii) by Executive for Good Reason at
any time within twelve (12) months after the consummation of a Change of
Control, or (iii) by the Company without Cause at any time within twelve (12)
months after the consummation of a Change of Control, then, Executive shall be
entitled to the following payments and other benefits:

 

(i)            on the date of termination (except as specified in clause (D)),
the Company shall pay to the Executive, if the Executive instructs the Company
in writing, a lump sum amount equal to (A) any portion of unpaid Base
Compensation then due for periods prior to the effective date of termination;
(B) any Bonus and/or Realization Bonus earned and not yet paid through the date
of termination; and (D) within 2-1/2 months following submission of proper
expense reports by Executive, all expenses reasonably and necessarily incurred
by Executive in connection with the business of the Company prior to the date of
termination;

 

5

--------------------------------------------------------------------------------


 

(ii)           on the date of termination the Company shall pay to the
Executive, if the Executive instructs the Company in writing, a lump sum amount
equal to twelve (12) months of Executive’s Base Compensation then in effect as
of the day of termination and reimburse Executive for the COBRA premiums he pays
to maintain health insurance coverage for twelve (12) months following the date
of termination;

 

(iii)          notwithstanding any provision of any stock incentive plan, stock
option agreement, realization bonus, restricted stock agreement or other
agreement relating to capital stock of the Company, all of the shares that are
then unvested shall immediately vest and, with respect to all options, warrants
and other convertible securities of the Company beneficially held by Executive,
become fully exercisable for (A) a period of six months following the date of
termination only if at the time of such termination there is a Change of Control
transaction Pending (as defined in Section 10(d) below) or (B) if clause
(A) does not apply, then such period of time set forth in the agreement
evidencing the security; and

 

(iv)          Severance benefits under this Section 10(c) and
Section 10(b) above shall be mutually exclusive and severance under one such
section shall prohibit severance under the other.

 

(d)                                 Definition of “Pending.” For purposes of
Section 10(c), a Change of Control transaction shall be deemed to be “Pending”
each time any of the following circumstances exist: (A) the Company and a third
party have entered into a confidentiality agreement that has been signed by a
duly-authorized officer of the Company and that is related to a potential Change
of Control transaction; or (B) the Company has received a written expression of
interest from a third party, including a binding or non-binding term sheet or
letter of intent, related to a potential Change of Control transaction.

 

(e)                                  If Executive’s employment terminates for
any reason, Executive shall have no obligation to seek other employment and
there shall be no setoff against amounts due to him under this Agreement for
income or benefits from any subsequent employment.

 

11.                               Indemnification.  The Company agrees to
indemnify and hold harmless Executive, to the fullest extent permitted by the
laws of the State of New York and applicable federal law in effect on the date
hereof, or as such laws may be amended to increase the scope of such permitted
indemnification, against any and all Losses if Executive was or is or becomes a
party to or participant in, or is threatened to be made a party to or
participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims brought by or in the
right of the Company, Claims brought by third parties, and Claims in which
Executive is solely a witness.  For purposes of this section, “Claim” means any
proceeding, threatened or contemplated civil, criminal, administrative or
arbitration action, suit or proceeding and any appeal therein and any inquiry or
investigation which could lead to such action, suit or proceeding.
“Indemnifiable Event” means any event or occurrence, whether occurring before,
on or after the effective date of this Agreement, related to the fact that
Executive was a director, officer, employee or agent of the Company or by reason
of an action or inaction by Company in any such capacity whether or not serving
in such capacity at the time any Loss is incurred for

 

6

--------------------------------------------------------------------------------


 

which indemnification can be provided under this Agreement. “Losses” means any
and all damages, losses, liabilities, judgments, fines, penalties (whether
civil, criminal or other), ERISA excise taxes, amounts paid or payable in
settlement, including any interest, assessments, reasonable expenses, including
attorney’s fees, experts’ fees, court costs, transcript costs, travel expenses,
printing, duplication and binding costs, and telephone charges, and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating (including on appeal), or preparing to defend, be a
witness or participate in, any Claim.  The Company further agrees to maintain a
directors and officers liability insurance policy covering Executive in an
amount, and on terms no less favorable to him than the coverage the Company
provides other senior executives and directors.

 

12.                               Successors. Any successor to the Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets or otherwise pursuant to a Change of Control
shall assume the Company’s obligations under this Agreement and agree expressly
in writing to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets (including any parent company to the Company), whether or
not in connection with a Change of Control, which becomes bound by the terms of
this Agreement by operation of law or otherwise.

 

13.                               Notices. Notices and all other communications
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered (if to the Company, addressed to its
Secretary at the Company’s principal place of business on a non-holiday weekday
between the hours of 9 a.m. and 5 p.m.; if to Executive, via personal service to
his last known residence) or three business days following the date it is mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid.

 

14.                               Confidential Information. Executive recognizes
and acknowledges that by reason of Executive’s engagement by and service to the
Company before, during and, if applicable, after the Engagement Term, Executive
will have access to certain confidential and proprietary information relating to
the Company’s business, which may include, but is not limited to, trade secrets,
trade “know-how,” product development techniques and plans, formulas, customer
lists and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to herein
as “Confidential Information”). Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s engagement use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for and on behalf of the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Executive also
covenants that at any time after the termination of such engagement, directly or
indirectly, he will not use any Confidential Information or divulge or

 

7

--------------------------------------------------------------------------------


 

disclose any Confidential Information to any person, firm or corporation, unless
such information is in the public domain through no fault of Executive or except
when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Executive’s possession during the
course of Executive’s engagement shall remain the property of the Company.
Unless expressly authorized in writing by the Company, Executive shall not
remove any written Confidential Information from the Company’s premises, except
in connection with the performance of Executive’s duties for and on behalf of
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information. Upon termination of Executive’s engagement, the
Executive agrees to immediately return to the Company all written Confidential
Information (including, without limitation, in any computer or other electronic
format) in Executive’s possession. As a condition of Executive’s engagement with
the Company and in order to protect the Company’s interest in such proprietary
information, the Company shall require Executive’s execution of a
Confidentiality Agreement and Inventions Agreement in the form attached hereto
as Exhibit “A”, and incorporated herein by this reference

 

15.                               Non-Competition; Non-Solicitation.

 

(a)                                 Non-Compete. The Executive hereby covenants
and agrees that during the Engagement Term and for a period of one year
following the Expiration Date, the Executive will not, without the prior written
consent of the Company, directly or indirectly, on his own behalf or in the
service or on behalf of others, whether or not for compensation, engage in any
business activity, or have any interest in any person, firm, corporation or
business, through a subsidiary or parent entity or other entity (whether as a
shareholder, agent, joint venturer, security holder, trustee, partner,
Executive, creditor lending credit or money for the purpose of establishing or
operating any such business, partner or otherwise) with any Competing Business
in the Covered Area. For the purpose of this Section 14(a), (i) “Competing
Business” means any pharmaceutical, bio-pharmaceutical or biotechnology company,
any contract manufacturer, any research laboratory or other company or entity
(whether or not organized for profit) that has, or is seeking to develop, one or
more products or therapies that is related to virology and (ii) “Covered Area”
means all geographical areas of the United States and other foreign
jurisdictions where Company then has offices and/or sells its products directly
or indirectly through distributors and/or other sales agents. Notwithstanding
the foregoing, the Executive may own shares of companies whose securities are
publicly traded, so long as ownership of such securities do not constitute more
than one percent (1%) of the outstanding securities of any such company.

 

(b)                                 Non-Solicitation. The Executive further
agrees that during the Engagement Term and for a period of one (1) year from the
Expiration Date, the Executive will not divert any business of the Company
and/or its affiliates or any customers or suppliers of the Company and/or the
Company’s and/or its affiliates’ business to any other person, entity or
competitor, or induce or attempt to induce, directly or indirectly, any person
to leave his or her employment with the Company and/or its affiliates; provided,
however, that the foregoing provisions shall not apply to a general
advertisement or solicitation program that is not specifically targeted at such
employees.

 

8

--------------------------------------------------------------------------------


 

(c)                              Remedies. The Executive acknowledges and agrees
that his obligations provided herein are necessary and reasonable in order to
protect the Company and its affiliates and their respective business and the
Executive expressly agrees that monetary damages would be inadequate to
compensate the Company and/or its affiliates for any breach by the Executive of
his covenants and agreements set forth herein. Accordingly, the Executive agrees
and acknowledges that any such violation or threatened violation of this
Section 14 will cause irreparable injury to the Company and that, in addition to
any other remedies that may be available, in law, in equity or otherwise, the
Company and its affiliates shall be entitled to obtain injunctive relief against
the threatened breach of this Section 14 or the continuation of any such breach
by the Executive without the necessity of proving actual damages.

 

16.                               Engagement Relationship. Executive’s
engagement with the Company will be “at will,” meaning that either Executive or
the Company may terminate Executive’s engagement at any time and for any reason,
with or without Cause or Good Reason. Any contrary representations that may have
been made to Executive are superseded by this Agreement. This is the full and
complete agreement between Executive and the Company on this term. Although
Executive’s duties, title, compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of Executive’s engagement may only be changed in an express written
agreement signed by Executive and a duly authorized officer of the Company
(other than Executive).

 

17.                               Miscellaneous Provisions.

 

(a)                                 Modifications; No Waiver. No provision of
this Agreement may be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by Executive and by an
authorized officer of the Company (other than Executive). No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

(b)                                 Entire Agreement. This Agreement supersedes
all prior agreements and understandings between the parties, oral or written. No
modification, termination or attempted waiver shall be valid unless in writing,
signed by the party against whom such modification, termination or waiver is
sought to be enforced.

 

(c)                                  Choice of Law. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the internal substantive laws, but not the conflicts of law rules, of the
State of New York.

 

(d)                                 Severability. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(e)                                  Counterparts. This Agreement may be
executed in separate counterparts, any one of which need not contain signatures
of more than one party, and may be delivered by facsimile or other electronic
means, but all of which shall be deemed originals and taken together will
constitute one and the same Agreement.

 

9

--------------------------------------------------------------------------------


 

(f)                                   Headings. The headings of the Articles and
Sections hereof are inserted for convenience only and shall not be deemed to
constitute a part hereof nor to affect the meaning thereof.

 

(g)                                  Construction of Agreement. In the event of
a conflict between the text of the Agreement and any summary, description or
other information regarding the Agreement, the text of the Agreement shall
control.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

COMPANY:

ContraVir Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ Gary Jacob

 

 

 

Name:

Gary Jacob

 

 

 

Title:

Chairman

 

 

 

 

EXECUTIVE:

/s/ James Sapirstein

 

James Sapirstein

 

--------------------------------------------------------------------------------